



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Zegarac, 2012
    ONCA 476

DATE: 20120704

DOCKET: C55259

Goudge, Feldman and Blair JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Daniel Zegarac

Appellant

Richard Litkowski, for the appellant

Randy Schwartz, for the respondent

Heard: June 29, 2012

On appeal from the sentence imposed on November 4, 2011
    by Justice Kastner of the Ontario Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge was fully aware of and took account of the factors
    raised by the appellant. We see no error in the sentence imposed.

[2]

The sentence appeal is dismissed.


